Citation Nr: 9923481	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-35 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
trochanteric bursitis of the left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1981 to February 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Portland, Oregon 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In a statement received in January 1999, the veteran withdrew 
his request to appear in January 1999 for a personal hearing 
before a member of the Board.  He requested that his appeal 
continue, in light of the fact that a higher percentage 
rating was assigned for his service-connected left hip 
disability during the course of the appeal process.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (where claimant has filed 
a notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal). 


FINDING OF FACT

The veteran's left hip disability is manifested by continued 
chronic trochanteric bursitis of the left hip, with chronic 
pain syndrome and decreased range of motion; normal left hip 
bone scan and mild degenerative disease of both hips.  


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of an injury 
to the left hip with trochanteric bursitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019, 5252, 253, 5255 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time form exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The words "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1998).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  In particular, disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although the 
regulations do not give past medical reports precedence over 
current findings, see Francisco v. Brown, 7 Vet. App. 55 
(1994), the Board should consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected left hip disability. 


Factual Background

In a December 1995 rating decision, service connection was 
granted for a left hip disability and a 10 percent evaluation 
was assigned.  The evidence showed that the veteran had onset 
of the condition after he fell from a truck during Advance 
Individual Training (AIT) in 1982.  The diagnosis was chronic 
mild trochanteric bursitis of the left hip and the veteran 
was eventually separated from military service and received 
severance pay for that disability.  The RO noted that an 
earlier rating decision, in June 1985, was clearly and 
unmistakably in error.  The June 1985 Deferred Rating 
Decision noted that the veteran had not reported for VA 
examination, and that, therefore his claim would be denied.  
The RO in December 1995, indicated that since the evidence of 
record was clearly sufficient for a determination for service 
connection for left hip bursitis in accordance with the 
provisions of 38 C.F.R. § 3.655(b), it was in error.  The RO 
established a 10 percent rating effective February 6, 1985 
the day following separation from military service, because 
the veteran's left hip was symptomatic upon release from 
service and remained so to the time of the rating decision.  

In October 1995, the veteran underwent a VA examination for 
the hip.  Physical examination revealed that the veteran was 
in no acute distress.  Examination of the left hip revealed 
essentially normal architecture.  Both lower extremities were 
of equal length.  There was tenderness to some degree over 
the greater trochanter and superiority as well.  There was no 
crepitus on range of motion at that time.  Range of motion in 
the hip revealed 120 degrees of flexion and full extension.  
There was 40 degrees of abduction, 35 degrees of external 
rotation and 25 degrees of internal rotation.  Internal and 
external rotational movements did elicit some pain in the 
lateral aspect of the hip.  The diagnosis was trochanteric 
bursitis, possibly superimposed on early degenerative joint 
disease of the left hip.  

Corresponding x-rays revealed that the bones were intact.  
The joint space of the his was maintained and there was no 
soft tissue abnormality noted.  The impression was normal 
left hip.  

In May 1996, the veteran disagreed with the disability 
evaluation and stated that he felt that the hip condition 
should be rated higher because he experienced severe pain and 
inability to perform at past levels; and because he had a 
loss of mobility.  

At his December 1996 personal hearing, the veteran revealed 
more of his contentions.  He essentially, testified that he 
felt that his physical limitations and their effect on his 
employment opportunities were not taken into consideration 
when the rating was assigned, and that the VA failed to 
consider the impact of his chronic pain.  The veteran 
explained that he injured his hip in service after being 
pushed out of the deck of a truck, known as a duce and a half 
truck, which had a high deck.  When he was pushed he had 
approximately 135 pounds of equipment on his back.  He had a 
medical profile showing that his limitation involved no 
running.  He was eventually put out of the Army, and the 
veteran said that his condition had gotten worse and he had 
chronic pain.  The veteran said that he currently had 
limitation with squatting, bending and sitting.  He felt that 
he had a hard time getting a job since service separation due 
to his disability, and because the disability was written on 
his military separation records, which potential employers 
asked to see.  However, the Board points out that the veteran 
then testified that he had several jobs since service 
separation.  He cited one job that he did not get at the post 
office, in particular, and that he felt he was unable to get 
that job due to his disability.  The veteran currently worked 
as an engraver for a sign company.  He worked with computer 
engraving of metals and plastics, in a full time position.  
The job entailed sitting in a chair and also running factory 
type engraving machines.  He had not lost any work with the 
current position.  The veteran then indicated the jobs he had 
prior to his current job, and stated that he worked with a 
temporary agency on computer modems, and as a manager in a 
storage facility.  Both were sit down positions.  

Regarding the left hip pain, the veteran described his pain 
as being equivalent to a nagging toothache that one tolerated 
because of not wanting to go to the dentist.  The veteran 
described that he had constant ache with sharp pain.  He had 
flare-ups with weather change.  Sometimes while driving he 
had to pull over due to the pain.  The veteran stated that he 
had had no medical treatment since his VA examination in 
October 1995.  He intended to see a VA orthopedist as soon as 
possible.  The veteran felt decrepit from the level of pain 
and level of loss of motion.  

On May 6, 1998, the veteran underwent VA examination for the 
joints.  History of the illness revealed that the veteran was 
43 years old.  He complained of a constant ache in the left 
hip.  His discomfort increased with weight bearing activity, 
stair walking and with weather changes.  He experienced 
locking of the hip when his pain was most severe.  He 
complained of feeling pressure in the hip and he had popped 
the joint, which somewhat relieved his symptoms.  He 
complained of weakness of his left leg.  He denied any 
radicular symptoms, and he stated that he was unable to sleep 
on his left side, as that awakened him from sleep.  He had 
difficulty driving a standard transmission car due to his leg 
pain.  He currently worked as an engraver.  He took aspirin 
when his pain was most severe.  He was not under any medical 
care for the condition.  

Physical examination revealed that the veteran was well 
developed and well-nourished.  He appeared in no apparent 
acute distress.  Gait was within normal limits.  There was 
tenderness over the left greater trochanter on palpation.  
There were no hernias present.  Femoral pulses were +2/4 
bilaterally.  Range of motion of the hips revealed flexion of 
0 to 120 degrees right, and 0 to 110 degrees left.  Extension 
was 30 degrees bilaterally, and external rotation was 45 
degrees right and 35 degrees left.  Internal rotation was 35 
degrees bilaterally.  Abduction was to 45 degrees bilaterally 
and adduction to 20 degrees bilaterally.  Motor examination 
was +5/5 throughout.  The veteran was referred for an x-ray 
evaluation and a bone scan.  The diagnosis was continued 
trochanteric bursitis, left hip, with chronic pain syndrome 
and decreased range of motion.  

The corresponding diagnostic tests revealed a normal left hip 
bone scan, and x-ray findings.  The early images of the bone 
scan revealed that there were no foci of soft tissue uptake 
in both hips.  The findings were consistent with a normal 
bone scan with no abnormalities to suggest a fracture, an 
infection, or a chronic inflammatory process.  The impression 
was normal left hip bone scan.  The x-ray findings revealed 
an impression of unchanged mild degenerative disease of both 
hips.  Under findings, it was noted that since the previous 
examination, there had been little interval change.  Mild 
degenerative changes of the left hip were present with 
eburnation of the acetabular margin and slight osteopenia 
formation.  Those changes were present bilaterally.  No 
destructive changes were seen.  

In June 1998, the hearing officer issued a decision, and a 
subsequent Supplemental Statement of the Case.  Evaluation of 
the trochanteric bursitis, left hip, was increased from 10 to 
20 percent disabling, effective February 6, 1985.  It was 
noted that reasonable doubt had been afforded the veteran for 
the increased evaluation.  


Analysis

The RO has rated the veteran's service connected left hip 
disability, by analogy, under 38 C.F.R. § 4.71a, to 
Diagnostic Code 5255, for impairment of the femur.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20 (1998).  

Diagnostic Code 5255 provides a 10 percent evaluation when 
there is malunion of the femur with slight knee or hip 
disability, and a 20 percent rating when there malunion of 
the femur with moderate knee or hip disability.  A malunion 
of the femur with marked knee or hip disability is rated 30 
percent disabling.  As malunion of the left femur is not 
shown, Diagnostic Code 5255 is not really the appropriate 
code for rating the veteran's left hip condition.

The veteran has bursitis of the left hip and bursitis is 
considered a form of arthritis under the regulatory criteria.  
Arthritis is rated based on limitation of motion of the joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Bursitis 
is rated under Diagnostic Code 5019.  Except for gout, the 
diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a Code 5019 (1998).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003 
(1998).

Normal range of hip flexion is from 0 to 125 degrees; normal 
range of hip abduction is from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (1998).

A maximum evaluation of 10 percent is warranted where 
extension of the thigh is limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.

A 10 percent evaluation is warranted where flexion of the 
thigh is limited to 45 degrees.  A 20 percent evaluation is 
warranted where flexion is limited to 30 degrees, and a 30 
percent evaluation is warranted where flexion is limited to 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

A 10 percent evaluation is warranted for limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees, 
affected leg; or for limitation of adduction of the thigh, 
cannot cross legs.  A 20 percent evaluation is warranted for 
limitation of abduction of the thigh where motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

A 60 percent evaluation may be assigned for ankylosis of the 
hip, favorable, in flexion at an angle between 20 degrees and 
40 degrees, and slight adduction or abduction.  38 C.F.R. 
§ 4.71 Diagnostic Code 5250.

With respect to the claim for an increased rating for the 
left hip injury, the Board concedes that slight limitation of 
motion was demonstrated on the VA examination conducted in 
May 1998; as flexion of the left hip was from 0 to 110 
degrees and was not the normal 0 to 125 degrees.  However, in 
light of the fact that flexion was to 110 degrees, there is 
no basis for a higher rating based on limitation of motion.  
The examination report clearly shows that tenderness is 
present around the greater trochanter.  It was specifically 
indicated that the veteran was in no acute distress at time 
of examination, and that he had normal gait.  External 
rotation was also limited to 35 degrees compared to the right 
side of 45 degrees.  The veteran had pain on motion, as 
evidenced by the examiner.  Evidence of a normal bone scan is 
very probative, and x-ray findings consistently show that he 
has arthritis of the left hip

The veteran has 110 degrees of flexion of the left hip, much 
greater than the 45 degrees which calls for only a 10 percent 
rating.  He is compensated at 20 percent now.  Other ranges 
of motion of the left hip, noted at the VA examinations of 
record, do not comport with more than a 20 percent rating 
under any limitation-of-motion code, even considering the 
effects of pain on use of the joint.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  That is, consideration has been given to 
factors including functional impairment and pain as addressed 
under 38 C.F.R. §§ 4.10, 4.40 and 4.45 that would warrant a 
higher rating.  See Spurgeon, 10 Vet. App. 194 (1997); and 
DeLuca, supra.  However, while the recent VA examination 
demonstrated presence of pain in the left hip, the veteran 
has been compensated by that pain with the increased 
evaluation to 20 percent for his disability.  Therefore, a 
higher rating is not warranted under these provisions.

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
regarding the severity of his left hip disability.   
Accordingly, the veteran's claim for an increased evaluation 
is denied. 

ORDER

Entitlement to an evaluation in excess of 20 percent for 
trochanteric bursitis of the left hip is denied.  




		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

